WALKER, P. J.
— The record does not present for review any ruling of the court on a motion of the defendant for a continuance of the case, or on his motion, to reduce the fine imposed upon him. The bill of exceptions *216does not show that the defendant’s objection to going to trial Avas called to the attention of the court, or that the court took action on such an objection, or that any exception was reserved to any ruling on that subject. And no exception Avas reserved to the ruling made on the defendant’s motion to reduce the fine.
On the cross-examination of the state’s Avitness Boyd Rice, who Avas the person alleged to have been assaulted by the defendant, he Aras asked about his taking and carrying aAvay a skiff, Avhich the defendant claimed was his property. It Avas permissible for the prosecution, in the rebuttal examination of the Avitness, to elicit an explanation of the circumstance of his taking the skiff, and thereby rebut the inference unfavorable to the wifi ness that might have been draAvn from that circumstance if it had remained unexplained. The question as to the Avitness having made arrangements Avith someone for the- skiff Avas appropriate to this end, and the court Avas not in error in overruling the defendant’s objection to that question. For the same purpose it was permissible for the state to adduce evidence of the witness’ lack of knowledge, at the time he got the skiff, of the fact that it belonged to the defendant.
The question asked the same Avitness on his cross-examination as to Avhy he did not go to the defendant and tell him about the circumstances attending the taking of the skiff was subject to objection, as calling for a statement by the witness of his uncommunicated motive or purpose. — Cagle v. State, 151 Ala. 84, 44 South. 381; Jacobs v. State, 146 Ala. 103, 42 South. 70.
It is not claimed in the argument of counsel for the appellant that the court was in error in any other ruling which is presented for revieAv; and we find no reversible error in any of the court’s rulings.
Affirmed.